           Case 1:18-cv-08188-JMF Document 27 Filed 12/04/18 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JENNIFER S. FISCHMAN,                                                  :
                                                                       :
                                    Plaintiff,                         :     18-CV-8188 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
MITSUBISHI CHEMICAL HOLDINGS AMERICA,                                  :
INC. et al.,                                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On December 3, 2018, Defendants filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. (Docket No. 25). Under Rule 15(a)(1)(B), a
plaintiff has twenty-one (21) days after the service of a motion under Rule 12(b) to amend the
complaint once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
January 4, 2019. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

       If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) submit a letter to the
Court, copying Plaintiff, stating that it relies on the previously filed motion to dismiss. If
Defendants file an answer or a new motion to dismiss, the Court will deny the previously filed
motion to dismiss as moot.

       It is further ORDERED that if no amended complaint is filed, Plaintiff shall serve any
opposition to the motion to dismiss by January 4, 2019. Defendants’ reply, if any, shall be
served by January 11, 2019. At the time any reply is served, the moving party shall supply the
Court with one courtesy hard copy of all motion papers by mailing or delivering them to the
United States Courthouse, 40 Centre Street, New York, New York.

     Finally, it is further ORDERED that the initial pretrial conference scheduled for
December 20, 2018 (see Docket No. 4) is adjourned sine die.

        SO ORDERED.

Dated: December 4, 2018                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
